Exhibit 99.2 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Bezeq - The Israel Telecommunication Corporation Ltd. The Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 B - 1 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 We hereby present the Board of Directors’ report on the state of affairs of “Bezeq” - The Israel Telecommunication Corporation Ltd. ( “the Company”) and the consolidated Group companies (the Company and the consolidated companies, jointly - “the Group”), for the three months ended March 31, 2014 (“Quarter”). The Board of Directors’ report includes a condensed review of its subject-matter, and was prepared assuming the Board of Directors' report of December 31, 2013 is also available to the reader. In its financial statements, the Group reports on four main operating segments: 1. Domestic Fixed-Line Communications 2. Cellular Communications 3. International Communications, Internet and NEP Services 4. Multi-Channel Television (presented using the equity method) It is noted that the Company’s financial statements include an "Others" segment, which comprises mainly online content, commerce and classified advertisement services (through Walla, Walla Shops, Yad-2 and other websites) and contracted call center services (through “Bezeq Online”). The “Others” segment is immaterial at the Group level. 1-3.2014 1-3.2013 (Decrease) NIS millions NIS millions NIS millions % Profit ) ) EBITDA (operating profit before depreciation and amortization) ) ) Year-on-year, quarterly results were affected mainly by a decrease in the Group’s revenues, and in other operating income, net. This decrease was mainly offset by a reduction in operating expenses and tax expenses. 1 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 1. The Board of Directors’ Explanations for the State of the Company’s Affairs, the Results of its Operations, Equity, Cash Flows, and Additional Matters Financial position 1-3.2014 1-3.2013 Increase (decrease) NIS millions NIS millions NIS millions % Explanation Cash and current investments This increase was attributable to the Domestic Fixed-Line Communications segment. Current and non-current trade and other receivables ) ) This decrease was mainly attributable to a decrease in trade receivables in the Cellular Communications segment, as a result of a decrease in revenues from instalment-based handset sales, and a decrease in service revenues. Other current assets ) ) This decrease was attributable to a decrease in inventory in the Cellular Communications and the Domestic Fixed-Line Communications segments, and a decrease in assets held for sale in the Domestic Fixed-Line Communications segment. Other non-current assets ) ) Total assets ) ) Debt to financial institutions and bondholders This increase was mainly attributable to Domestic Fixed-Line Communications operations, following a bond issue in 2013, effected as an expansion of existing bond series. This increase was mostly offset by repayment of bonds and loans in the Domestic Fixed-Line Communications, and Cellular Communication segments. Other liabilities ) ) This decrease was mainly attributable to a reduction in dividends payable. Total liabilities Total equity ) ) The decrease in equity was attributable to the Group’s earnings, less dividend payments. In the present Quarter, a dividend was proposed for the Group’s earnings in the second half of 2013. No dividend was recommended in the same quarter last year (it was recommended in the second quarter of 2013). Equity comprises 13.6% of the balance sheet total, as compared to 18.4% of the balance sheet total on March 31, 2013. 2 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Results of operations Highlights 1-3.2014 1-3.2013 Increase (decrease) NIS millions NIS millions NIS millions % Explanation Revenues ) ) The decrease was attributable to fixed-line telephone revenues in the Domestic Fixed-Line Communications segment, and service revenues in the Cellular Communications segment. Depreciation and amortization expenses ) ) The decrease was attributable to the Cellular Communications segment. Salary expenses ) ) This decrease was attributable to the Domestic Fixed-Line Communications segment. General and operating expenses ) ) This decrease was attributable to the Domestic Fixed-Line Communications segment and was partially offset by an increase in the Cellular Communications segment. Other operating income, net 8 72 ) ) This decrease was attributable to the Domestic Fixed-Line Communications segment. Operating profit ) ) Finance expenses, net 42 24 18 The bulk of the increase in net finance expenses was attributable to a decrease in net finance income from the Cellular Communications segment. Share in losses of investees 19 40 ) ) This decrease was attributable to a reduction in the losses posted by the Multichannel Television segment. Income tax ) ) The decrease was attributable to the Domestic Fixed-Line Communications and Cellular Communications segments. Profit for the year ) ) 3 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Operating segments A Revenue and operating profit data, presented by the Group’s operating segments. 1-3.2014 1-3.2013 NIS millions % of total revenues NIS millions % of total revenues Revenues by operating segment Domestic Fixed-Line Communications Cellular Communications International Communications, Internet and NEP Services Multi-Channel Television Other and offsets* ) Total 1-3.2014 1-3.2013 NIS millions % of segment revenues NIS millions % of segment revenues Operating profit by segment Domestic Fixed-Line Communications Cellular Communications International Communications, Internet and NEP Services 58 56 Multi-Channel Television 73 67 Other and offsets* ) - ) - Consolidated operating profit/ % of Group revenues (*) Offsets are mainly attributable to the Multi-Channel Television segment, an associate company. 4 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Operating segments B Domestic Fixed-Line Communications Segment 1-3.2014 1-3.2013 Increase (decrease) NIS millions NIS millions NIS millions % Explanation Telephony ) ) This decrease was mainly attributable to a decrease in the average revenue per line, primarily due to the reduction in fixed call termination rates beginning December 1, 2013. Internet - infrastructure 22 This increase was mainly attributable to growth in the number of Internet subscribers. The increase was partially offset by a decrease in revenues from home router sales following a change from sales to rentals. Transmission, data communications and others 10 This increase was attributable to data communications and transmission revenues. Total revenues ) ) Depreciation and amortization expenses 1 Salary expenses ) ) This decrease was mainly attributable to a decrease in the number of employee positions, share-based payments, and annual bonus. General and operating expenses ) ) This decrease was mainly attributable to a reduction in connectivity fees to communication carriers (mainly fixed-line) and a reduction in terminal equipment costs following a transition from selling home network routers, to rental. Other operating income, net 8 73 ) ) Other income, net was down due mainly to a decrease in capital gains on real estate and copper sales, and increased costs for termination of employment by way of early retirement. Operating profit ) ) Finance expenses, net 56 52 4 Net finance expenses were up mainly due to a decrease in finance income on shareholder loans to DBS, as a result of the negative CPI change in the present quarter, as opposed to a positive CPI change in the same quarter last year. Income tax ) ) The tax rate on profit after finance expenses, net was 25.9%, as compared to 28% last year. This decrease in the tax rate was attributable to an increase in the tax-deductible portion of share-based payments in the present quarter, and due to dividend revaluation expenses recognized in the same quarter last year which are not recognized as a tax expense. The decrease was partially offset by an increase in the corporate income tax rate in 2014. Segment profit ) ) 5 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Operating segments C Cellular Communications segment 1-3.2014 1-3.2013 Increase (decrease) NIS millions NIS millions NIS millions % Explanation Services ) ) Service revenues were down due to market competition driving down rates and migration of existing customers to cheaper bundles at current market prices, both of which served to lower ARPU. Revenues were also down due to a decrease in the number of subscribers. Terminal equipment sales 30 Revenues from terminal equipment sales were up due mainly to higher sales volumes on data products such as tablets and laptops. Total revenues ) ) Depreciation and amortization expenses ) ) This decrease was mainly attributable to assets whose amortization period has ended. Salary expenses (5 ) ) General and operating expenses 21 This increase was mainly attributable to higher sales costs on terminal equipment due to higher sales volumes. This increase was partially offset by a reduction in call completion fees, mainly due to lower fixed-line call termination rates. Operating profit ) ) Finance income, net 18 29 ) ) Net finance income was down mainly due to a decrease in credit reflected in instalment-based terminal equipment sales. Results were also affected by a decrease in other interest income, partially offset by a decrease in interest expenses following a reduction in the average debt. Income tax 36 50 ) ) The decrease was attributable to the reduction in income before taxes. Segment profit ) ) 6 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Operating segments D International Communications, Internet and NEP Services 1-3.2014 1-3.2013 Increase (decrease) NIS millions NIS millions NIS millions % Explanation Revenues 9 This increase was attributable to revenues from enterprise communication solutions (ICT), and higher internet revenues due to growth in the number of subscribers. This increase was partially offset by a decrease in revenues from outgoing calls, stemming mainly from cellular market migration to plans offering unlimited international calls. Depreciation and amortization expenses 32 31 1 Salary expenses 75 73 2 This increase was mainly attributable to an increase in the number of employees providing outsourced services in ICT operations. General and operating expenses 4 This increase was attributable to an increase in ICT expenses, partially offset by a decrease in expenses for outgoing calls, along with the above revenues. Operating profit 58 56 2 Finance expenses, net 2 4 (2 ) ) Share in the earnings of associates 1 - 1 - Tax expenses 15 15 - - Segment profit 42 37 5 7 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Operating segments E Multi-Channel Television 1-3.2014 1-3.2013 Increase (decrease) NIS millions NIS millions NIS millions % Explanation Revenues 20 This increase was mainly attributable to subscriber growth. Cost of revenues 11 This increase was mainly attributable to increased depreciation expenses and utilized broadcasting rights. Sales, marketing, general and administrative expenses 82 78 4 This increase was mainly attributable to higher salary costs. Operating profit 73 67 6 Finance expenses, net ) ) This decrease was mainly attributable to linkage differences on bonds and shareholder loans, due to the decrease in the CPI in the present Quarter, as opposed to an increase in the CPI recorded in the same quarter last year Segment loss ) ) 27 ) 8 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 Cash Flow 1-3.2014 1-3.2013 Change Explanation NIS millions NIS millions NIS millions % Cash flow from operating activities 71 This increase was mainly attributable to changes in working capital in the Domestic Fixed-Line Communications and the Cellular Communications segments, which were partially offset by a decrease in net profit. Cash flows used in investment activities ) ) ) In the present Quarter, there was a decrease in the net acquisition of financial assets held for trade in the Domestic Fixed-Line Communications segment. Cash flows used in financing activities ) ) 83 ) No debts were repaid in the present Quarter in the Domestic Fixed-Line Communications segment. Increase in cash Average volume in the reported Quarter: Long-term liabilities (including current maturities) to financial institutions and bond holders:NIS 9,772 million. Supplier credit:NIS 672 million. Short-term credit to customers:NIS 2,575 million. Long-term credit to customers:NIS 623 million. As of March 31, 2014, the Group had a working capital surplus of NIS 1,059 million, as compared to a working capital surplus of NIS 1,251 million on December 31, 2013. This decrease was attributable to a reduction in the working capital surplus of the Cellular Communications and Domestic Fixed-Line Communications segments, due to a decrease in current assets. 9 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 2. Aspects of Corporate Governance Disclosure concerning the financial statements’ approval process Committee The Company’s Financial Statements Review Committee is a separate committee which does not serve as the Audit Committee.The Committee comprises 4 members, as follows:Yitzhak Idelman, chairman (external director); Mordechai Keret (external director); Tali Simone (external director); and Dr. Yehoshua Rosenzweig (independent director). All Committee members have accounting and financial expertise.All Committee members have submitted a statement prior to their appointment.For more information concerning the directors serving on the Committee, see Chapter D to the Company's Periodic Report for 2013. Financial statements approval process A. The Financial Statements Review Committee discussed and finalized its recommendations to the Company's Board of Directors in its meetings of May 22, 2014, and May 25, 2014. The Committee’s meeting of May 25, 2014, was attended by all Committee members and by the Chairman of the Board, Mr. Shaul Elovitch; Company CEO, Ms. Stella Handler; Deputy CEO and CFO, Mr. David "Dudu" Mizrahi; Company Comptroller, Mr. Danny Oz; the Internal Auditor, Mr. Lior Segal; the Legal Counsel, Mr. Amir Nachlieli; Mr. Rami Nomkin - director; the external auditors; and other Company officers.The Committee’s meeting of May 22, 2014, was attended, in addition to the above, by the Company secretary, Mrs. Linor Yochelman B. The Committee reviewed, inter alia, the assessments and estimates made in connection with the financial statements; internal controls over financial reporting; full and proper disclosure in the financial statements; and the accounting policies adopted on material matters. C. The Committee submitted its recommendations to the Company’s Board of Directors in writing on May 25, 2014. The Board of Directors discussed the Financial Statements Review Committee's recommendations and the financial statements on May 28, 2014. D. The Company’s Board of Directors believes that the Financial Statements Review Committee’s recommendations were submitted a reasonable time (three days) prior to the Board meeting, taking into account the scope and complexity of these recommendations. E. The Company’s Board of Directors adopted the Financial Statements Review Committee’s recommendations and resolved to approve the Company’s financial statements for the first quarter of 2014. 3. Disclosure Concerning the Company’s Financial Reporting Due to the material nature of legal actions brought against the Group, which cannot yet be assessed or for which the Group cannot yet estimate its exposure, the auditors drew attention to these actions in their opinion concerning the financial statements. Material events subsequent to the financial statements’ date For information on material events subsequent to the financial statements’ date, see Note 13 to the financial statements. 4. Details of debt certificate series On May 13, 2014, Standard & Poor’s Maalot Ltd. (“Maalot”) affirmed its ilAA/Stable rating for the Company's bonds (Series 5-8).For current and historical ratings data for the bonds, see the Company’s (amended) immediate report of May 15, 2014 (ref. no. 2014-01-064836) (Maalot) and November 19, 2013 (ref. no. 2013-01-196218) (Midroog).The rating reports are included in this Board of Directors’ Report by way of reference. 10 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended March 31, 2014 5. Miscellaneous For information concerning the liabilities balances of the reporting corporation and those companies consolidated in its financial statements as of March 31, 2014, see the Company's reporting form on the MAGNA system, dated May 29, 2014. We thank the managers of the Group’s companies, its employees, and shareholders. /s/ Shaul Elovitch /s/ Stella Handler Shaul Elovitch Stella Handler Chairman of the Board CEO Signed: May 28, 2014 11
